Per Curiam.

This action was commenced by the plaintiff’s intestate and upon her death it was by order revived and continued by the plaintiff as administrator.
An order was made after the trial of the action requiring the *542plaintiff to file security for costs tip to and including the trial and ' for costs of the appeal.
In our opinion the order made was wrong.
Section 3271 of the Code, 'under which authority is given to require such security, does not apply to an action commenced by a decedent and revived in favor . of her personal representatives. Sullivan v. Remington Co., 27 Hun, 270.
The order is reversed, with costs.
Present: Fitzsimons, Conlan and Schuchman, JJ.
Order reversed, with costs.